Citation Nr: 0335384	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased evaluation for 
uveitis/iritis, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis


INTRODUCTION

The veteran had active service from January 1980 to December 
1990.
It appears that the regional office (RO) has reopened the 
claim of service connection for an acquired psychiatric 
disorder which had been denied in a July 1991 rating 
decision.  

REMAND

The veteran's representative has expressly requested that the 
appeal be remanded for compliance with the Veterans Claims 
Assistance Act (VCAA).  During the pendency of the veteran's 
claims on appeal, the President signed into law the VCAA, 
which substantially modified the circumstances under which 
the Department of Veterans Affairs (VA)'s duty to notify and 
assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In a letter dated in August 1999, the RO informed the veteran 
of the type of evidence needed to substantiate his claims for 
an increased rating for service-connected uveitis/iritis and 
for a total disability rating based on individual 
unemployability due to service-connected disability, but did 
not convey the relative obligations of the veteran and VA in 
developing that evidence.  See Quartuccio v. Prinicipi, 16 
Vet. App. 183 (2002).  The letter also did not address the 
issue of entitlement to service connection for an acquired 
psychiatric disorder.  Moreover, this notice informed the 
veteran that the requested information and/or evidence should 
be submitted within 60 days of the notice.

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
regardless of the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Therefore, for the reasons shown above, the Board finds that 
additional development is also required prior to considering 
the merits of the veteran's appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives are 
completed.  

2.  Arrangements should be made for 
examinations by appropriate specialists 
to determine the nature and severity of 
the veteran's service-connected 
uveitis/iritis, ankylosing spondylitis, 
and other service-connected disability.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
orthopedic examiner should be furnished 
copies of the criteria applicable to 
disabilities of the spine before and 
after September 26, 2003.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and comment on the effect of the 
service-connected disorders on his 
employability.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues on appeal should be readjudicated.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




